PER CURIAM.
We reverse the order of the trial court granting Florida Power & Light’s motion to dismiss Oliva’s first amended complaint for failure to state a cause of action since it is apparent from this record that the issue of foreseeability has been pled. Braden v. Florida Power & Light Co., 413 So.2d 1291 (Fla. 5th DCA 1982). See also Padgett v. West Florida Electric Cooperative, Inc., 417 So.2d 764 (Fla. 1st DCA).
We have examined each of the principal cases relied upon by appellee and conclude that, while not necessarily inapposite, their application is premature since all are based on summary judgment or post-trial proceedings.
In reaching this result, we take no view of the merits of this litigation and hold merely that plaintiff is entitled to an answer and to make discovery based on the allegations in the first amended complaint. See, e.g., Simon v. Tampa Electric Company, 202 So.2d 209 (Fla. 2d DCA 1967).
Reversed and remanded for further proceedings.